828 F.2d 1497
Roy Allen HARICH, Petitioner-Appellant,v.Richard L. DUGGER, Secretary, Florida Department ofCorrections, Respondent-Appellee.
No. 86-3167.
United States Court of Appeals,Eleventh Circuit.
Sept. 10, 1987.

Jonathan F. Horn, CBS, Inc., New York City, David A. Reiser, Office of Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Margene A. Roper, Asst. Atty. Gen., Daytona Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  George Kendall Sharp, Judge.
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
(Opinion March 18, 1987, 11th Cir., 1987, 813 F.2d 1082)

BY THE COURT:

3
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting rehearing in banc,


4
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of October 19, 1987, on or hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.